Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond S. Burns, Jr. appeals the district court’s order granting the Washington Metropolitan Area Transit Authority’s motion for summary judgment on his negligence complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Burns v. Wash. Metro. Area Transit Auth., No. 1:12-cv-00123-CMH-TRJ (E.D.Va. July 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.